DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-22, 24-29, 34-35, 37, are rejected under 35 U.S.C. 103 as being unpatentable over Bippus et al. (US 2017/0050130) in view of Carrick et al. (US 2009/0261659).
  Regarding claim 1, Bippus discloses a filtration monitoring system (abstract) comprising: a plurality of fluid filtration housings (first fluid filtration; second fluid filtration in page 1, [0007]); a plurality of fluid filter elements associated with the fluid filtration housings (page 1, [0007]); a plurality of wireless communication tags associated with the fluid filter elements (page 1, [0007]).
Bippus discloses all the limitations set forth above but fails to explicitly disclose a plurality of zone antennas and a wireless communication reader in wired communication with the plurality of zone antennas; the wireless communication reader configured to wirelessly send data to and receive data from the wireless communication tags via the zone antennas.
 However, Carrick discloses a plurality of zone antennas (page 2, [0021-0022]) and a wireless communication reader in wired communication with the plurality of zone antennas (page 2, [0021-0022]); the wireless communication reader configured to wirelessly send data to and receive data from the wireless communication tags via the zone antennas (page 2, [0021-0022]). 


Regarding claim 2, Bippus discloses the zone antennas forming components of distinct communication channels, the wireless communication reader further comprising a multiplexer to switch between distinct communication channels (fig. 12; page 9, [0057]).
Regarding claim 3, Bippus discloses the distinct communication channels associated with different filtration housings (fig. 12; page 9, [0057]).
Regarding claim 4, Bippus  discloses the distinct communication channels associated with different filtration zones (fig. 12; page 9, [0057]).
Regarding claim 5, Bippus discloses wherein at least one of the distinct communication channels is associated with a first filtration zone, but spatially overlaps with a second filtration zone (fig. 12; page 9, [0057]).
 Regarding claim 6, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses the zone antennas comprising UHF antennas (page 2, [0028]).
 Regarding claim 7, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein at least one of the zone antennas is different in its effective communication range (page 2, [0030]).
Regarding claim 8, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein at least one of the zone antennas has a directionality that is different than one or more of the other zone antennas (page 2, [0028, 0030]).

Regarding claim 16, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein the signal strength reflects a distance between the zone antennas and the wireless communication tags (fig. 2).
Regarding claim 17, Bippus discloses a system controller, the system controller configured to receive electrical signals from the wireless communication reader, the system controller configured to identify
patterns in the electrical signals received from the wireless communication reader (page 1, [0007]).
Regarding claim 18, Bippus discloses the system controller configured to identify patterns indicative of a filtration system operational event (page 1, [0007).
Regarding claim 19, Bippus discloses the filtration system operation event including at least one of a filter element removal, a filter element installation, a filter element reinstallation, a filter cleaning event (page 1, [0007]).
Regarding claim 20, Bippus discloses the system controller configured to identify patterns in the electrical signals received from the wireless communication reader; wherein detection of a wireless communication tag exiting a zone and then reentering a zone is counted as a filter element removal and/or a filter reinstallation event (page 1, [0007]).
Regarding claim 21, Bippus discloses the system configured to increment and store a count of detected filter element removal and/or reinstallation events (page 5, [0037]).
Regarding claim 22, Bippus discloses the count of detected filter element removal or reinstallation events configured to be stored in a memory circuit that is part of the wireless communication tag (page 5, [0037]).

 Regarding claims 25-26, Bippus discloses the sensor comprising a pressure sensor (water pressure in page 4, [0035]).
Regarding claim 27, Bippus discloses the sensor comprising a proximity sensory (page 6, [0039]).
Regarding claim 28, Bippus discloses the wireless communication tag comprising a memory storage
circuit (storage in page 4, [0035]).
 Regarding claim 29, Bippus discloses wherein the wireless communication tag stores information regarding filter element model and serial number in the memory storage circuit (page 4, [0035]). 
Regarding claim 34, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein electrical properties of wired communication between the wireless communication reader and the zone antennas distinguishably varies based on electrical properties of electrical conductors interconnecting the wireless communication reader and the zone antennas (fig. 2-fig. 3; page 2, [0021-0022; 0027-0030]).
Regarding claim 35, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein the filtration monitoring system is configured to determine a present location of a wireless communication tag based on communication between the wireless communication tag and at least two spatially separate zone antennas (fig. 2-fig. 3; page 2, [0021-0022; 0027-0030]).
Regarding claim 37, Bippus and Carrick disclose all the limitations set forth in claim 1 and Carrick further discloses wherein the filtration monitoring system is configured to store data including unique tag IDs, the zones the unique tag IDs have been located in, and timestamps regarding the same (page 2, [0021-0022; 0027-0030]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 15-22, 24-29, 34-35, 37, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yamamoto et al. (US 2008/0143488) discloses radio frequency identification device.
Tips et al. (US 2014/0083766) discloses single trip multi-zone completion systems and methods.
 Rimai et al. (US 2013/0342319) discloses RFID system with multiple reader transmit frequencies. 
Tabe (US 6,782,240) discloses Megatel communication information system.


  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DP
April 4, 2021

                                                                      /DANIEL PREVIL/                                                                      Primary Examiner, Art Unit 2684